EXHIBIT 99.1 ORCHID ISLAND CAPITAL ANNOUNCES JUNE 2 MAY 29, 2 · June 2015 Monthly Dividend of $0.18 Per Share · RMBS Portfolio Characteristics as of May 29, 2015 Vero Beach, Fla., June 9, 2015 - Orchid Island Capital, Inc. (the “Company”) (NYSE:ORC) announced today that the Board of Directors declared a monthly cash dividend for the month of June 2015. The dividend of $0.18 per share will be paid June 30, 2015, to holders of record on June 22, 2015, with an ex-dividend date of June 18, 2015. The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust (“REIT”), the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. As of June 9, 2015, the Company had 21,736,494 shares outstanding, including shares sold via the Company’s at the market program through that date that have not yet settled. At March 31, 2015, the Company had 17,924,383 shares outstanding. RMBS Portfolio Characteristics Details of the RMBS portfolio as of May 29, 2015 are presented below. These figures are preliminary and subject to change.The information contained herein is an intra-quarter update created by the Company based upon information that the Company believes is accurate: · RMBS Valuation Characteristics · RMBS Assets by Agency · Investment Company Act of 1940 (Whole Pool) Test Results · Repurchase Agreement Exposure by Counterparty · RMBS Risk Measures About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. has elected to be taxed as a REIT for federal income tax purposes. Forward-Looking Statements This press release contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward-looking statements are based upon Orchid Island Capital, Inc.’s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward-looking statements. For further discussion of the factors that could affect outcomes, please refer to the “Risk Factors” section of the Company’s Form 10-K for the year ended December 31, 2014. RMBS Valuation Characteristics ($ in thousands) Percentage Weighted Realized Current Fair Current of Average May 2015 CPR Asset Category Face Value(1) Price Portfolio Coupon (Reported in Jun) As of May 29, 2015 Adjustable Rate RMBS $ $ % % % 10-1 Hybrid Rate RMBS % % % Hybrid Adjustable Rate RMBS % % % 15 Year Fixed Rate RMBS % % % 20 Year Fixed Rate RMBS % % % 30 Year Fixed Rate RMBS % % % Total Fixed Rate RMBS % % % Total Pass-through RMBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured RMBS % % % Total Mortgage Assets $ $ % % % RMBS Assets by Agency Investment Company Act of 1940 (Whole Pool) Test ($ in thousands) ($ in thousands) Percentage Percentage Fair of Fair of Asset Category Value(1) Portfolio Asset Category Value(1) Portfolio As of May 29, 2015 As of May 29, 2015 Fannie Mae $ % Whole Pool Assets $ % Freddie Mac % Non Whole Pool Assets % Ginnie Mae % Total Mortgage Assets $ % Total Mortgage Assets $ % Amounts in the tables above include assets with a fair value of approximately $88.1 million purchased in May 2015 which settle in June 2015. Repurchase Agreement Exposure By Counterparty ($ in thousands) Weighted % of Average Total Total Maturity Longest As of May 29, 2015 Borrowings(1) Debt in Days Maturity J.P. Morgan Securities LLC $ % 34 7/13/2015 RBC Capital Markets, LLC % 36 7/20/2015 Goldman, Sachs & Co % 16 6/17/2015 Citigroup Global Markets Inc % 22 8/26/2015 Mitsubishi UFJ Securities (USA), Inc % 29 7/20/2015 ICBC Financial Services LLC % 40 7/13/2015 Mizuho Securities USA, Inc % 18 7/20/2015 CRT Capital Group, LLC % 24 6/26/2015 KGS-Alpha Capital Markets, L.P % 16 6/26/2015 Cantor Fitzgerald & Co % 43 7/17/2015 Merrill Lynch, Pierce, Fenner & Smith Inc % 25 6/26/2015 Wells Fargo Bank, N.A. % 17 6/15/2015 ED&F Man Capital Markets Inc % 53 8/14/2015 Morgan Stanley & Co % 21 6/19/2015 Guggenheim Securities, LLC % 30 7/17/2015 Daiwa Securities America Inc. % 14 6/15/2015 South Street Securities, LLC % 19 6/26/2015 Nomura Securities International, Inc. % 33 7/13/2015 Barclays Capital Inc % 14 6/12/2015 Suntrust Robinson Humphrey, Inc % 7 6/5/2015 Total Borrowings $ % 28 8/26/2015 In May 2015, the Company purchased assets with a fair value of approximately $88.1 million which settle in June 2015 that are expected to be funded by repurchase agreements.These anticipated borrowings are not included in the table above. RMBS Risk Measures ($ in thousands) Mortgage Assets Weighted Average Weighted Weighted Modeled Modeled Months Average Average Interest Interest To Next Lifetime Periodic Rate Rate Fair Coupon Reset Cap Cap Per Year Sensitivity Sensitivity Asset Category Value (if applicable) (if applicable) (if applicable) (-50 BPS)(1) (+50 BPS)(1) As of May 29, 2015 Adjustable Rate RMBS $ 1 % % $ 19 $ ) Hybrid Adjustable Rate RMBS 92 % % ) Total Fixed Rate RMBS n/a n/a n/a ) Total Pass-through RMBS n/a n/a n/a ) Interest-Only Securities n/a n/a n/a ) Inverse Interest-Only Securities 1 % n/a ) ) Structured RMBS n/a n/a n/a ) Total Mortgage Assets $ n/a n/a n/a $ $ ) Funding Hedges Modeled Modeled Interest Interest Average Hedge Rate Rate Notional Period Sensitivity Sensitivity Balance End Date (-50 BPS)(1) (+50 BPS)(1) Eurodollar Futures Contracts - Short Positions $ Dec-2018 $ ) $ Payer Swaption Sep-2025 ) Grand Total $ ) $ ) Modeled results from Citigroup Global Markets, Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR OAS. These results are for illustrative purposes only and actual results may differ materially. Contact: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
